Case 4:19-m|-03339-N/A-LAB | Document 1 _Filed 08/28/19 Page 1 of 1

 

 

INAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America |DOCKET NO.
Vv.
Susan BARKSDALE

 

MAGISTRATE'S CASE NO.

19-03339N4

DOB: 1960; United States Citizen

 

 

Complaint for violation of Title 18 United States Code § 1073

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

 

From a date unknown but after May 1, 2019 until the present, in the District of Arizona, and elsewhere, the defendant,
SUSAN BARKSDALE, did move and travel in interstate and foreign commerce with intent to avoid prosecution
under the laws of the State of Arizona for a crime which is a felony under the laws of the State of Arizona, to wit:
first degree murder, in violation of Title 18, United States Code, Section 1073

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

In April 2019, BARKSDALE was initially interviewed by detectives with the Tucson Police Department in reference
to a murder investigation but was not arrested. On or about May 1, 2019, the Pima County Superior Court issued a
warrant for BARKSDALE charging her with First Degree Murder, a felony, in case number 1904160360. The Tucson
Police Department also issued a media release stating BARKSDALE was wanted for First Degree Murder.

Tucson Police Department Detectives made several attempts to arrest BARKSDALE at her last known residence, but
were met with negative results. Tucson Police detectives interviewed several of BARKSDALE’s known associates,
who stated BARKSDALE and her husband, Blane Barksdale, who also has a pending arrest warrant for First Degree
Murder under the same case number, signed the titles to all their vehicles over to a family associate, registered an RV
undet another family associate’s name, and made statements indicating they were travelling to Branson, Missouri.
Investigators believe BARKSDALE was aware of the warrant and fled the State of Arizona.

In May 2019, BARKSDALE pawned property at a pawn shop located in New Jersey. On May 23, 2019,
BARKSDALE was located at 280 Clay Road in Rochester, New York.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

wD. a 2
REQUEST DETENTION SIGNATU AT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

 

 

oe d \ OFFICIAL TITLE
AUTHORIZED BY: Erica L. Seger US. Marshals

 

Sworn to before me and subscribed in my presence.

SIGNATURE,OF MAGISTRATE JUDGE DATE
A OQ B April 28, 2019
Cah _§ OOM aw

) See Federal rules of Criminal Procedure Rules 3 and 54

 

 

 

 

 
